Citation Nr: 0701605	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  95-07 657	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed in service as schizophrenia, latent type.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to 
September 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1994 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that no new and material 
evidence had been submitted to reopen a previously denied 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  In November 2002, the Board reopened 
the claim, and, in April 2005, denied the claim.  In May 
2006, the U.S. Court of Appeals for Veterans Claims (Court) 
set aside the Board decision and remanded the matter for 
readjudication consistent with the Secretary's motion.


FINDING OF FACT

The claimed psychiatric disorder was not incurred in, or 
aggravated by, active duty.  Nor is there persuasive medical 
evidence of manifestation of an acquired psychiatric disorder 
to a compensable degree within one year after discharge.   


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306(b), 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Acquired Psychiatric Disorder

The veteran's service medical records indicate that, while 
the veteran reported having, or having had, trouble sleeping 
and depression, as documented in an October 1972 enlistment 
medical history report, clinical evaluation was normal for 
psychiatric problems upon enlistment, as documented in the 
October 1972 medical examination report.  (There is no 
evidence of another examination performed in or around 
entrance into service, in January 1973.)  During active 
service, in June 1973, the veteran reported bouts of 
depression, sleep disturbance, and decreased appetite.  In 
July 1973, he underwent evaluation to determine fitness for 
further active duty.  He was diagnosed with schizophrenia, 
latent type, chronic, and this disorder reportedly 
disqualified him from further duty.  He was discharged from 
service in September 1973.  While it was determined that he 
had "significant emotional difficulties" before service and 
that the psychiatric illness pre-existed active duty, the Air 
Force Physical Evaluation Board (PEB) concluded that the 
disorder underwent no aggravation beyond a normal progress of 
the disorder during service.           

As for the post-service record, the record does not include 
psychiatric treatment records dated before the early 1990s, 
when the veteran was diagnosed with, and treated for, 
problems including depression and alcohol abuse.  An August 
1996 VA compensation and pension psychiatric (C&P) 
examination resulted in a diagnosis of schizotypal 
personality disorder; a February 1999 C&P examination 
resulted in diagnoses of depression, not otherwise specified, 
mild; and moderate and chronic mixed personality disorder 
(passive, dependent personality; inadequate personality; 
schizotypal personality).    

Based on the foregoing, service connection could be warranted 
in this case with evidence of an etiological link between the 
psychiatric abnormality noted in service and currently 
diagnosed psychiatric disorder, such as depression (as 
opposed to a personality disorder).  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Or, service connection could be warranted with persuasive 
evidence that a pre-existing psychiatric illness underwent 
aggravation beyond a normal progress of the condition during 
service.  38 U.S.C.A. § 1111 (West 2002).  A veteran is 
deemed to be in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2006).  However, where there is "clear and 
unmistakable" evidence that an injury or disease claimed 
pre-existed service, the presumption does not attach, and the 
issue becomes whether the disease or injury was aggravated 
during service.  Id.  A pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to a natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to, service.  
38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(b) (2006); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are insufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  

The burden to show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  VA General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board is 
bound by General Counsel precedent opinions.  38 U.S.C.A. § 
7104(c) (West 2002).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) summarized the effect of 38 U.S.C.A. 
§ 1111 on claims for service-connected disability:  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  
In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.  

Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).

The record in this case does not present evidence of a direct 
causal nexus between in-service diagnosis of schizophrenia 
and active duty.  The record plainly does not support a 
finding that the veteran entered service with absolutely no 
psychiatric problems, but first acquired it as a result of 
some injury or incident in service.  Nor is that the 
veteran's contention.  

The record does, however, address the issue of possible 
aggravation of pre-existing psychiatric illness during 
service.  On the issue of aggravation, first, the presumption 
of soundness attaches because no pre-existing psychiatric 
illness was documented in an entrance medical examination 
report.  Thus, the appropriate inquiry is whether the latent 
schizophrenia diagnosed in service was pre-existing, and if 
so, whether it became aggravated beyond a normal progression 
of the disorder during active duty.  VA bears the burden of 
showing a pre-existing disorder and lack of aggravation 
during service by clear and unmistakable evidence.  

The record clearly and unmistakably supports a finding of 
pre-existing psychiatric illness, although it apparently was 
not diagnosed as latent schizophrenia until after commencing 
active duty.  First, the veteran himself maintains that 
service aggravated his psychiatric illness, in effect, 
conceding that he had some psychiatric problem before 
entering service.  See February 1994 statement.  In fact, in 
VA Form 9, he explicitly states that he had pre-existing 
schizophrenia which was not diagnosed before service.  As 
noted earlier, he himself reported having, or having had, 
sleep disturbance and depression in the enlistment medical 
history report, and, as documented in a July 1973 psychiatric 
evaluation report, reported pre-existing emotional and social 
difficulties and said that he was a "head banger" as a 
child.  

Second, and more importantly, there is clear and unmistakable 
clinical evidence that the veteran had a pre-existing, albeit 
undiagnosed, psychiatric problem.  The August 1973 Medical 
Board Report states that the veteran was predisposed toward 
such disorder by "long standing internal turmoil and poor 
interpersonal relationships, as well as a borderline 
adjustment to life."  The July 1973 psychiatric evaluation 
report further provides that the veteran "has had 
significant emotional difficulties prior to his enlistment."  
Also, the clinical characterization of the veteran's 
schizophrenia as latent type indicates that the disorder was 
pre-existing; that is, it had been present before, but that 
it was not evident or active or diagnosed as such.  Further, 
Colonel Borders, President, PEB, said, in August 1973, that 
the veteran's illness pre-existed service.  Even post-
service, in an August 1996 examination report, a C&P examiner 
concurred with Col. Borders' opinion as to the pre-existing 
nature of the disorder.  

And, in a November 2004 report, a C&P examiner who had 
reviewed the veteran's medical history said: "A majority of 
the documents reviewed suggest that [the veteran] exhibited 
symptoms of his mental health condition before military 
service."  In so stating, the examiner stated her impression 
of what other clinicians had determined, based on her review 
of clinical records in the claims file, without the benefit 
of her own examination of the veteran, because he had failed 
to report for the examination.  Literally, her statement is 
merely that the records support a conclusion that psychiatric 
symptoms were evident even before discharge.  That statement 
certainly is consistent with other clinical records, and in 
particular, with other clinicians' conclusion, based on their 
examination of the veteran, during and after service, that he 
has a pre-existing psychiatric disorder.  Her statement that 
the veteran had exhibited psychiatric symptoms before service 
certainly would not buttress a conclusion that he entered 
service with absolutely no psychiatric problem, but that it 
initially was acquired after entering active duty.  
Importantly, nowhere in her report does she question the 
validity of, or otherwise contradict, the other clinicians' 
determination, based on their examination of the veteran, 
that he had a pre-existing psychiatric disorder before 
commencing active duty.      

All of the above evidence, collectively viewed, clearly and 
unmistakably favors a conclusion that the veteran had a pre-
existing psychiatric disorder not diagnosed before service.  
Even Dr. Tregubov, whose July 1998 opinion is discussed in 
more detail below, does not dispute that conclusion.  He 
himself acknowledges that the veteran was not diagnosed with 
schizophrenia until after entering service; he does not 
dispute the validity of the characterization of schizophrenia 
as latent in type.  Moreover, his opinion addresses only the 
issue of aggravation, which indicates his assumption that the 
veteran did have a psychiatric disorder before entering 
service, not that he initially incurred such disorder in 
service.  Again, clinicians who had examined the veteran 
during and after service concluded that the disorder is 
pre-existing.  There is no clinical evidence to contradict 
that specific conclusion.    

Having found clear and unmistakable evidence of a pre-
existing psychiatric condition, the next inquiry is whether 
VA also has shown, clearly and unmistakably, no chronic 
aggravation beyond a normal disease process occurred during 
service.  It has met that burden.  

Dr. Lowrance, who conducted an in-service psychiatric 
evaluation of the veteran in July 1973, acknowledged the 
possibility of aggravation, as he said: "EPTS [existed prior 
to service] service aggravated," but he did not definitely 
conclude that chronic or permanent aggravation beyond a 
normal disease process did take place.  Rather, he 
recommended the veteran for Medical Board review, indicating 
that his impression in July 1973 was preliminary, and which 
warranted further clinical evaluation.  Such further 
evaluation took place in August 1973, before the PEB, which 
specifically concluded that no aggravation beyond normal 
progression took place.  The PEB, citing then-available 
psychiatric studies, stated that schizophrenia is a "special 
type of maladjustment" that is "progressive" and therefore 
"looked on with apprehension," and that it is increasingly 
recognized as episodic or cyclical in nature.  It further 
said: "Accepted medical principles indicate that [the 
veteran's] condition underwent normal and natural progression 
and was probably at relatively low level at the actual time 
of his initial enlistment evaluation.  [The veteran] was 
subject to the same military stresses as his peers."  

The quoted portions of the PEB findings are particularly 
important as they are the earliest clinical findings 
addressing the nature of the veteran's psychiatric disorder 
and are those most contemporaneous to the veteran's active 
duty period.  The PEB also had the benefit of knowledge of 
the circumstances of the veteran's active duty, and they 
specifically documented, contemporaneously, the lack of 
extraordinary or unusual stress to which the veteran was 
subjected as compared to those faced by his peers.  While the 
veteran presently contends (see VA Form 9) that stress of 
recruit training and electronic schooling aggravated his 
condition, his service medical records do not buttress that 
contention; nor is his lay contention to that effect 
competent clinical evidence as to chronic aggravation of the 
underlying disease process.  If he was subjected to unusual 
stress, then his argument with respect to aggravation beyond 
a normal disease process would be more plausible, but that is 
not the case here.       

Moreover, the fact that the PEB findings are not merely 
conclusory in terms of lack of chronic aggravation beyond a 
normal progress of the disease makes those findings 
particularly probative.  The PEB not only had examined the 
veteran and considered the circumstances of his active duty, 
but it also considered then-available psychiatric studies, 
noting the episodic or cyclical nature of schizophrenia, 
which the PEB said was a form of maladjustment.  Such 
explanation, in the Board's opinion, is persuasive rationale 
that the manifestations noted during service and which 
prompted PEB evaluation, were symptoms that could be evident 
at times, but not evidence that the underlying disorder 
itself had undergone a permanent and chronic aggravation.  
Moreover, the PEB's conclusion, based in part on reported 
"accepted medical principles," that the veteran's condition 
"was probably at relatively low level" at enlistment is 
probative clinical evidence that a psychiatric disorder, 
regardless of extent of manifestation, was pre-existing.  
Also, to the extent PEB concluded, again citing "accepted 
medical principles," that the condition progressed only to 
normal and natural progression, is highly probative to show 
lack of aggravation.  

While the Board finds the PEB findings most persuasive on the 
issue of aggravation during service, post-service clinical 
evidence further strengthens their probative value.  In 
August 1996, a C&P examiner who had considered the veteran's 
clinical history and examined the veteran, concurred with the 
PEB conclusion that the condition underwent normal and 
natural progression during service.  That C&P examiner also 
said that, given the PEB findings, he "could not clearly 
state that [the veteran's] condition was at least as likely 
as not to have been aggravated by military service."  The 
Board does not find that that statement is the examiner's 
concession or expression of a belief that there might have 
been chronic aggravation, such that it may be argued that VA 
has not met the onerous "clear and unmistakable evidence" 
burden to show no aggravation.  In fact, the examiner's 
statement that he "could not clearly state" that the 
disorder was aggravated during service is preceded 
immediately by his quotation of Col. Borders' August 1973 
conclusion that the condition underwent normal and natural 
progression.  Thus, what the C&P examiner had intended to 
convey is that (1) he agrees with the PEB findings as to no 
permanent aggravation beyond a natural progress of the 
disease; and (2) because he accepts that conclusion, he 
cannot opine favorably on the issue of aggravation.  That, in 
the Board's opinion, is a reasonable reading of the August 
1996 C&P report consistent with the record, and it, as stated 
earlier, further supports the PEB conclusion that no chronic 
aggravation beyond a normal progression occurred during 
service. 

That said, with respect to the July 1998 statement of Dr. 
Tregubov -- who apparently is affiliated with The American 
Legion (the doctor's statement is written on The American 
Legion letterhead; his signature line also bears the title 
"Senior Medical Consultant") - the Board observes that Dr. 
Tregubov noted that the veteran was "discharged from the Air 
Force with a 30 percent disability," and said that further 
evaluation is warranted as it is "quite possible" that 
schizophrenia was aggravated during service.  There is 
absolutely no explanation of how and on what clinical basis 
Dr. Tregubov determined that the veteran was discharged with 
"30 percent disability."  His statement to that effect is 
entirely conclusory, and the fact that he said he had 
"carefully reviewed" the clinical records does not, in the 
Board's opinion, make that conclusion convincing, 
particularly because he fails to address the PEB finding, 
contemporaneous to the initial diagnosis, that there was no 
aggravation beyond normal progression, and post-service 
clinical concurrence on that point.  As stated by PEB, 
schizophrenia is a "progressive" disorder, "episodic" in 
nature.  The fact that the veteran was diagnosed with latent 
schizophrenia within a relatively short period of time in 
service (he complained of psychiatric symptoms in June 1973; 
he was diagnosed with schizophrenia the following month; 
there is no evidence of treatment from January to May 1973), 
in the Board's view, is consistent with the PEB 
characterization of the disorder as latent and episodic.  Dr. 
Tregubov fails to address any of these concerns.  Moreover, 
given PEB's and post-service clinical determination that the 
condition was not chronically aggravated beyond normal 
progression and Dr. Tregubov's failure to address that 
determination, it would hardly be sound to conclude that the 
relatively prompt decision, upon in-service diagnosis, to 
discharge the veteran based on "EPTS" psychiatric disorder 
itself is persuasive evidence that chronic aggravation, much 
less to a purported "30 percent," took place during the 
brief active duty period.

Along the same vein, Dr. Tregubov's opinion that it is 
"quite possible" that aggravation beyond normal progression 
took place, too, is entirely conclusory, for the reasons 
cited in the preceding paragraph.  While the law burdens VA 
to show no aggravation in cases such as this, the law also is 
clear that service connection cannot be based on speculative 
or conjectural clinical opinion or evidence, which the Board 
finds Dr. Tregubov's statement is.  See 38 C.F.R. § 3.102 
(2006); see also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to be sufficient medical nexus 
evidence); Davis v. West, 13 Vet. App. 178, 185 (1999) (any 
medical nexus between in-service radiation exposure and fatal 
lung cancer years later was speculative at best, even where 
one physician opined that it was probable that lung cancer 
was related to service radiation exposure).     

Additionally, while not in and of itself conclusive, further 
buttressing the conclusion that no chronic aggravation of the 
underlying disease process took place is that the post-
service record is silent as to psychiatric treatment for many 
years, and the relatively few post-service psychiatric 
treatment records that are of record are dated in the 1990s.  
On this point, as recently as in February 1999, after the 
issuance of Dr. Tregubov's statement, a C&P examiner 
specifically stated that he could not opine as to whether 
aggravation had occurred and to what extent, as the veteran 
had not been treated recently and his condition is in 
remission.  This evidence, together with lack of evidence of 
psychiatric treatment for years after service, suggests not 
only the cyclical and episodic nature of the condition, but 
also markedly erodes the validity of the argument that there 
was in fact aggravation as a result of a relatively brief 
period of active duty where the veteran reportedly was not 
exposed to extraordinary or unusual military stressors.  
Again, while Dr. Tregubov summarily concludes that 
aggravation to a degree of 30 percent took place during the 
brief service period, the dearth of persuasive post-service 
clinical evidence supporting such a conclusion - and 
particularly for decades after discharge, until the 1990s - 
is highly negative and strongly disfavors the claim.  See 
Jordan v. Principi, 17 Vet. App. 261, 274-75 (2003) 
(Steinberg, J., writing separately) (absence of such evidence 
may be considered as one of many factors to rebut the 
aggravation issue with respect to the presumption of 
soundness).  The Board's discussion in this paragraph is 
intended to convey its conclusion that the post-service 
evidentiary gap is additional negative evidence strengthening 
a conclusion against chronic aggravation during the brief 
active duty period; it is not burdening the appellant to show 
aggravation took place.  

Finally, the Board addresses the November 2004 C&P examiner's 
statement, which was discussed to some extent earlier (to the 
extent that it addresses the pre-existing nature of the 
condition).  The examiner said: 

Despite the fact that [the veteran's] 
history suggests symptoms of psychiatric 
problems existed before his military 
service, what is certain is that the 
military rendered him fit for service 
despite those symptoms and that those 
symptoms were exacerbated while serving.     

The quoted statement, on its face, and read alone, appears to 
favor the veteran's position somewhat.  However, upon careful 
consideration of this evidence in the context of the 
remainder of the examiner's statement and the whole record, 
the Board finds that it is not an opinion on the issue of 
aggravation of the underlying disease process.  As noted 
earlier, the examiner prepared her report without the benefit 
of evaluating the veteran because he failed to appear for the 
examination, although she did review the veteran's medical 
history.  The examiner also said, immediately preceding the 
above-quoted statement:  "This evaluator is unable to render 
an opinion in that regard [referring to her prior statement 
as to "the extent to which his military service contributed 
to the progression and severity of his condition"] without 
conducting a full psychosocial interview and relevant 
psychological testing."  She also said that it is not 
possible to opine on the extent to which service might have 
contributed to the progression and severity of the disorder 
given that the veteran, by virtue of the nature of the 
disorder, would likely be a poor historian of his own 
condition.  She did not state that service did in fact 
contribute to the progression and severity of the disorder; 
she merely said that she cannot determine the extent of any 
such progression and severity.  She certainly did not address 
the more narrow issue of whether the condition underwent 
chronic aggravation during the limited period of active duty 
between January and September 1973, which is precisely the 
issue before the Board, and not as to the extent of change to 
the veteran's psychiatric condition between 1973 and the 
present time.  Under the circumstances, the Board cannot 
simply ignore the context within which the November 2004 C&P 
report was given, and as well, highly persuasive evidence 
against chronic aggravation during service, and conclude that 
VA has not met its "clear and unmistakable evidence" burden 
because the examiner used the word "exacerbated," 
particularly as that word was used only to refer to the 
symptoms noted during service.  As stated earlier, for the 
purposes of service connection based on aggravation of a pre-
existing condition, the law distinguishes between symptoms 
that could manifest themselves in service, episodically or 
cyclically, and clinical evidence of chronic aggravation of 
the underlying disease itself.  The record does not show the 
latter, and the Board does not construe the November 2004 
examiner's statement as competent evidence on that point.  
The examiner explicitly said that she cannot render a valid 
opinion on the issue of aggravation without further clinical 
bases, which effectively amounts to no opinion at all on that 
issue.  And, VA has affirmatively proffered evidence against 
chronic aggravation in the form of service medical records, 
which the Board finds competent and highly persuasive.  

In light of the foregoing, the Board finds that the record 
clearly and unmistakably demonstrates a finding that no 
aggravation beyond a natural and normal progression of the 
disorder took place during active duty.  Nonetheless, in the 
alternative, presumptive service connection may be warranted 
where the evidence shows diagnosis of a psychiatric disorder 
deemed a psychosis and manifestation thereof to a degree of 
10 percent within one year after discharge from active duty.  
38 C.F.R. §§ 3.307, 3.309 (2006).  Here, the evidence 
presents a diagnosis of psychotic disorder in service, but no 
clear and persuasive evidence that it was manifested to a 
compensable degree within one year of discharge.  While it is 
noted that Dr. Tregubov reports that the veteran had a "30 
percent disability" at discharge, there is no evidence that 
he himself evaluated the veteran then, or after discharge.  
Moreover, he does not explain how he arrived at "30 
percent", where the Medical Board (see August 1973 report) 
specifically stated that that schizophrenia, while chronic, 
had been "resolved to moderate."           

Because the preponderance of the evidence is against the 
claim, the Board does not apply the benefit-of-reasonable 
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Appeal was perfected on this claim more than five years 
before enactment of the law requiring the notice described 
above.  Under such circumstances, consistent with 
Pelegrini v. Principi, 18 Vet. App. at 120, the veteran is 
entitled to notice and subsequent process during the appeal 
period, but VA is not deemed to have erred in failing to 
provide such notice before the AOJ decision on appeal where 
no such notice was required.   

In a June 2002 letter, VA explained the elements of a service 
connection claim; that the RO would assist the veteran 
further by obtaining other records, such as medical records, 
if he provides sufficient information about these records to 
enable it to do so; and that an appropriate VA medical 
examination would be provided if warranted.  The letter 
specifically explained that evidence must show some relevant 
incident in service; a current diagnosis, or a diagnosis 
within one year for the purposes of presumptive service 
connection; as well as a relationship between the current 
diagnosis and active service.  In January 2004, VA Appeal 
Management Center sent the veteran another letter advising 
him what evidence and information are of record; the 
veteran's and VA's respective responsibilities in claim 
development; and that additional evidence is needed to 
substantiate the claim.  The letter specified what types of 
evidence are needed (namely additional psychiatric treatment 
records); offered VA assistance in obtaining such items; and 
advised him that he ultimately is responsible for 
substantiating his claim.  Thus, with these two letters, the 
veteran received notice of what the evidence must show to 
prevail on a service connection claim, what evidence is 
needed and what is missing, and what he and VA are 
responsible for in claim development.    

As for the fourth element, VA did not explicitly and 
literally ask the veteran to send any pertinent evidence in 
his possession.  That failure was cured with the issuance of 
the August 2002 Supplemental Statement of the Case (SSOC), 
which set forth 38 C.F.R. § 3.159, from which the fourth 
element is derived.  It is evident that the veteran and his 
representative understood that the issuance of a Statement of 
the Case (SOC) and subsequent SSOCs (issued between September 
1996 and February 2005), as well as the Board's remand order, 
means that the determination remains unfavorable, or at 
least, that the record to date, without more, would not 
support service connection.  Thus, they were on notice that 
further action in the form of submittal of additional 
relevant evidence or information is required to result in a 
favorable determination.  No new evidence was submitted after 
the issuance of the most recent SSOC, although the 
representative submitted additional argument, and there was 
no request for further assistance.  Even more recently, the 
veteran was told (see August 2006 Board letter) that he had 
additional opportunity to supplement his claim with 
additional evidence for review by the RO or the Board pending 
readjudication consistent with the Secretary's motion for 
remand.  No additional evidence has been added to the record.  
Under the circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need for further 
substantiation with relevant evidence in his possession.  

Also, full notice arguably was achieved through a combination 
of letters and SSOCs, after the issuance of the rating 
decision from which this appeal arises.  The law does not 
mandate a single letter that accomplishes the requisite 
notice.  Here, the Board has determined that requisite notice 
was given, and any technical failure to send a single, 
complete notice, was, at most, harmless error.  38 C.F.R. § 
20.1102 (2006).  There is no indication that additional, 
pertinent evidence exists, but that it is missing from the 
record.   

Further, there is no prejudicial error based on lack of 
notice of what considerations govern the assignment of 
disability ratings and effective dates, consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Again, the 
veteran was told of what basic criteria govern a service 
connection claim; his "veteran" status is not at issue.  
Disability rating criteria and considerations affecting 
rating assignments, and as well, effective dates, whether for 
service connection or for a percentage disability rating 
assigned to a disability, become issues only upon the grant 
of service connection.  That is not the case here.    

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
Here, the RO obtained the veteran's service medical and 
personnel records, private and VA medical records, and the 
veteran's written statements.  The veteran was afforded two 
C&P examinations, performed in 1996 and 1999; a third was 
scheduled to be held in November 2004 specifically to 
determine whether aggravation had occurred, and if so, to 
what extent, but he reportedly failed to appear.  (It is 
noted that neither the veteran nor his representative has 
stated that notice of examination scheduling was not 
received; as such, the Board presumes proper notice was 
given, consistent with Mindenhall v. Brown, 7 Vet. App. 271 
(1994).)  Nor has he submitted additional clinical evidence 
on his own accord to further support his contention that his 
psychiatric disability is the product of chronic aggravation 
during service, despite appropriate notice and opportunity to 
do so during the lengthy appeal period in this case.  Under 
the circumstances, the Board finds it reasonable to interpret 
his inaction to mean that he is satisfied with the 
development in his claim.  Thus, further development is 
unlikely to add more relevant evidence or information, and 
the Board is not precluded from proceeding with appellate 
adjudication.      


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed in service as schizophrenia, latent type, is 
denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


